                                                                                          FILED
                                                                                 2019 Dec-30 AM 11:57
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA

                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

JEROME REED,                              )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )            Civil Action Number
                                          )          5:18-cv-01994-AKK-JEO
GLADYS M. HOGUE,                          )
                                          )
       Defendant.                         )
                    MEMORANDUM OPINION AND ORDER

      The magistrate judge filed a report on November 18, 2019, recommending the

defendant’s special report be treated as a motion for summary judgment and further

recommending that the motion be denied. Doc. 16. Although the parties were

advised of their right to file specific written objections within fourteen days, no

objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED and the recommendation is ACCEPTED. Accordingly, the

court ORDERS that the defendant’s motion for summary judgment is DENIED.

This matter is REFERRED to the magistrate judge for further proceedings.

      DONE the 30th day of December, 2019.

                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE
